ORDER
On June 12, 1995, petitioner was indefinitely suspended from the practice of law. In the Matter of Colvin, 318 S.C. 457, 458 S.E.2d 430 (1995). Petitioner has now filed a petition for reinstatement. The Committee on Character and Fitness recommends that the petition be granted. We agree and hereby reinstate petitioner to the practice of law in this state.
IT IS SO ORDERED.
s/Jean H. Toal, C.J.
s/James E. Moore, J.
s/Costa M. Pleicones, J.
We would deny the petition for reinstatement.
s/John H. Waller, Jr., J.
s/E.C. Burnett, III, J.